The conviction is for the unlawful possession of whisky in a container to which no tax stamp showing the payment of the tax due to the State of Texas was affixed; penalty assessed at confinement in the county jail for a period of thirty days.
The chief witness in the case who purchased the liquor in question was an Inspector for the Texas Liquor Control Board.
The record before us presents but one question which it is necessary for us to consider. Complaint is made that, under the facts of this case, the witness was an accomplice and that appellant could not be convicted on his uncorroborated testimony. This question has been before this court recently in several cases. It has been thoroughly considered and decided adversely to the contention of the appellant. See Stevens v. State, 110 S.W.2d 906, and cases there cited; also Carpenter v. State, No. 20,572, (not yet reported). (Reported in this volume) Art. 666, 23a, subdivision 8, P. C.
No reversible error being shown in the record, the judgment is affirmed. *Page 88